Citation Nr: 1138665	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-13 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to February 29, 2008, and a disability rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

During the course of the appeal, in April 2009, the RO granted an increased 30 percent disability rating for PTSD, from February 29, 2008.  However, inasmuch as a higher disability rating is available for PTSD both before and after February 29 2008, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to February 29, 2008, PTSD was manifested by occupational and social impairment due to mild symptoms.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: suspiciousness, panic attacks weekly or less often, mild memory loss, flattened affect, impairment of short-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, has not been shown.

2.  For the period from February 29, 2008, the Veteran's PTSD is manifest by ongoing sleep disturbances marked by recurring nightmares; recurrent intrusive thoughts; depression; impairment of concentration; restricted affect; and irritability and outbursts of anger.  During this period, the Veteran's PTSD was not manifested by circumstantial, circumlocutory, or stereotyped speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; more than mild impairment of short- and long-term memory characterized by retention of only highly learned material or forgetting to complete tasks; difficulty in adapting to stressful circumstances including work or a worklike setting; difficulty in establishing and maintaining effective work and social relationships; suicidal or homicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  Prior to February 29, 2008, the criteria for a disability rating in excess of 10 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  From February 29, 2008, the criteria for a disability rating in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded VA examination in order to ascertain the current severity of the service-connected disability.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2011).

Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

Factual Background and Analysis

An October 2004 VA treatment record completed by an M.D. reflects that during the past month, the Veteran had not often been bothered by feeling down, depressed, or hopeless.  It was noted that the Veteran had not often been bothered by little interest or pleasure in doing things.  The depression screen was negative.  It was further noted that the Veteran had nightmares of when he was shot and tried to avoid situations where he thought of that prior experience.  The report reflects the Veteran's report that he was not constantly on guard, watchful, easily startled, numb, or detached from others.  The PTSD screening was negative.

A November 2004 letter from J.C.L., M.D., at the Goldsboro Psychiatric Clinic, reflects that the Veteran had a diagnosis of chronic and severe PTSD.  A GAF score of 35 was listed.  At that time, the Veteran reported frequent intrusive thoughts, almost nightly distressing dreams, flashbacks, anhedonia, detachment from others, severe sleep disturbance, irritability and anger outbursts, concentration and memory problems, hypervigilance, and exaggerated startle response.  The Veteran described intermittent depressed mood and panic symptoms.  

Dr. L. noted that the Veteran was cooperative, dressed normally, was soft spoke, and had an anxious mood.  Dr. L. found the Veteran's affect to be restricted.  He stated that the Veteran had a linear thought process with no current hallucinations, delusions, or suicidal or homicidal ideation.  Judgment and insight were deemed fair.  Dr. L. said that the Veteran was severely compromised in his ability to sustain social and work relationships.  Dr. L. considered the Veteran to be permanently disabled.

On VA examination in December 2006, the Veteran reported that his symptoms were at times better and sometimes not so bad.  The Veteran reported having a sleep disturbance, disliking crowds, anxiety, and nightmares twice a week.  The Veteran said he had intrusive thoughts, was easily startled, and hypervigilant.  No suicide attempts or panic attacks were noted.  The examiner noted that the Veteran was a private psychiatrist on one occasion in Goldsboro, but had not seen him since.  The Veteran took no psychotropic medications at that time.  

It was further noted that the Veteran worked full-time as a medical clerk at the VA and had been employed there for 20 years.  The Veteran worked regularly and did not miss any work because of psychiatric symptoms.  The report reflects that the Veteran dressed himself, fed himself, and attended to his own toilet needs.  The Veteran did his own cooking and cleaning.  While he did not have a lot of close friends, he occasionally went to church and occasionally went fishing.  It was further noted that the Veteran was close to his three children.

On objective examination, the examiner observed that the Veteran was alert, cooperative, and appropriately dressed.  The Veteran was soft-spoken and pleasant.  The Veteran answered questions and volunteered information.  No loosened associations, flight of ideas, bizarre motor movements, or tics were observed.  While the Veteran's mood was a bit tense, the examiner found the Veteran cooperative and friendly with an appropriate affect.  The Veteran reported nightmares and intrusive thoughts.  The examiner found no impairment of thought processes or communication, delusions, hallucinations, or ideas of reference or suspiciousness.  The Veteran's memory, both remote and recent, appeared to be adequate, along with insight and judgment.  The examiner assigned a GAF score of 62.

VA outpatient records from January 2004 through December 2006 are negative for any treatment for PTSD.

A May 2007 letter from E.W.H., M.D., at the Goldsboro Psychiatric Clinic, reflects that the Veteran had a diagnosis of chronic PTSD.  A GAF score of 40 was assigned.  It was noted that the Veteran reported nightmares at least four to six times per week and flashbacks twice a week.  The Veteran reported having panic attacks twice per week which would last at least 10 to 15 minutes.  The Veteran reported intrusive thoughts and startled easily.  He said that he socialized infrequently with family and friends.  Dr. H. wrote that the Veteran's recently memory was mildly impaired.  Dr. H. later wrote that the Veteran's working memory was 100 percent impaired.  The Veteran reported hearing noises in the house two to five times per week.  The Veteran said he saw shadows moving out of the corners of his eyes two to five times per week.  It was noted that the Veteran angered and agitated easily.  Dr. H. opined that the Veteran was mentally competent to manage his financial affairs and to make life-changing decisions.  Dr. H. also opined that the Veteran was moderately compromised in his ability to sustain social relationships, and he was mildly compromised in his ability to sustain work relationships.

In February 2008, the Veteran underwent psychological examination in connection with his application for Social Security Disability benefits.  The examiner noted that the Veteran arrived on time for his appointment and that he drove himself and came unaccompanied.  During the examination, the Veteran was fidgety and anxious.  He was polite but avoided direct eye contact.  The Veteran's thought process was deemed goal-directed and well organized.  The Veteran reported experiencing panic attacks.  He said he did not like to be around people or noise.  He complained of depression, irritability, and frequent nightmares.  He reported flashbacks.  He denied active suicidal ideation.  The Veteran said that he cooked and cleaned for himself.  He had a few associates but no close friends.

The examiner found the Veteran to be oriented to person, place, time, and situation.  The examiner opined that within a work setting, the Veteran should be capable of understanding simple instructions and even slightly complex instructions and tasks; however, the ability to effectively deal with other people and respond effectively to work pressures would be moderately impaired.

Social Security Disability benefits were awarded with peripheral vascular disease listed as the primary diagnosis and mood disorders listed as the secondary diagnosis.

In June 2008, the Veteran commented that he had to leave work because of his PTSD.

On VA examination in June 2008, the examiner reviewed the November 2004 and May 2007 letters from the Goldsboro Clinic.  It was noted that the Veteran was on time and apparently drove himself to the evaluation.  The Veteran appeared casually dressed, adequately groomed, reserved, polite, and anxious.  The examiner observed soft, hesitant, but adequately articulated speech.  Thinking was noted to be relevant with some poverty of thought content.  The Veteran's affect was restricted with fair eye contact.  The examiner found that the Veteran was fully oriented and able to provide accurate, basic personal information.  Attention and concentration appeared to be adequate.  The Veteran was able to learn a list of four unrelated words and recall three of the four words after a 10-minute delay.  The Veteran demonstrated intact recent and remote episodic memory as well as recall for historical information and awareness of current events.  Verbal abstract reasoning and judgment appeared unimpaired.  The Veteran reported that he had stopped working in July 2007.  The examiner concluded that the Veteran had longstanding fear and other anxiety symptoms, recurrent, distressing recollections, sleep disturbance and hypervigilance, nightmares approximately twice weekly, and weekly intrusive memories.  The examiner assigned a GAF score of 45.

A January 2009 letter from the Veteran's prior employer indicates that the Veteran was disabled for his prior job due to PTSD and prostate cancer.

Additional private outpatient records from the Goldsboro Clinic span from May 2007 to August 2009.  These records contain GAF scores ranging from 35 to 45.

The Board is aware that the treatment records from the Goldsboro Clinic, November 2004 letter from Dr. L. at the Goldsboro Clinic, and May 2007 letter from Dr. H. at the Goldsboro Clinic show worse symptoms than the Veteran's current disability ratings contemplate.  The Board understands that symptoms of a disability can worsen over time, but the Veteran went from stating to a VA doctor in October 2004 that had not often been bothered by feeling down, depressed, hopeless, been bothered by little interest or pleasure in doing things, on guard, watchful, easily startled, numb, or detached from others, to stating to a Goldsboro clinician in November 2004 that he experienced anhedonia, estrangement and detachment from others, depressed mood, frequent intrusive thoughts, memory problems, and no hobbies.  The Veteran went from a GAF score of 35 at the time of the November 2004 letter from Dr. L. to a GAF score of 62 at the time of the December 2006 VA examination.  A wide discrepancy exists between the evidence from the Goldsboro Clinic and the other medical evidence of record.

Both Dr. L. in November 2004 and Dr. H. in May 2007 indicate that they had examined the Veteran psychiatrically.  However, based on the Goldsboro outpatient records, it is unclear how much time was actually spent examining the Veteran.  See October 2007 record showing the examiner saw the Veteran from 1:31 pm to 1:40 pm-nine minutes; December 2007 record showing the examiner saw the Veteran from 11:10 am to 11:20 pm-10 minutes; March 2008 record showing the examiner saw the Veteran from 11:15 am to 11:25 am-10 minutes; June 2008 record showing the examiner saw the Veteran from 11:50 am to 12:00 pm-10 minutes; September 2008 record showing the examiner saw the Veteran from 12:00 pm to 12:10 pm-10 minutes; January 2009 record showing the examiner saw the Veteran from 11:35 am to 11:45 am-10 minutes, and April 2009 record showing the examiner saw the Veteran from 11:10 am to 11:15 pm.  Based on the other times reported by the Goldsboro Clinic examiners as to how long he saw the Veteran, it is reasonable to assume that the times the examiners saw the Veteran in November 2004 and May 2007 were minimal.  The Board cannot accord much, if any, probative value to a 10-minute evaluation.  Additionally, the Board notes that the May 2007 letter from Dr. H. appears to be internally inconsistent, as it is unclear how Dr. H. can describe the Veteran as "his working memory is 100% impaired" and then state that the Veteran "is mentally competent to manage his financial affairs and to make life-changing decisions."

Specifically regarding the Goldsboro Clinic outpatient records, the Goldsboro clinic utilizes a standard pre-printed patient assessment form utilizing a form where a person writes down what the Veteran reports as to name, combat dates, military stressors, and work history.  There is a list of symptoms such as nightmares, panic attacks, night sweats, intrusive thoughts, where the evaluator (in this case a "CNA " (certified nurse aide)) writes down what the Veteran reports.  Also on the form is a "symptoms checklist" and "hallucinations checklist," where the evaluator puts a check mark next to how frequently the Veteran has these symptoms.  The choices are, "Never," "25%," "50%," "75%," and "Always."  As these checklist forms are all unsupported by any accompanying rationale or analysis, the Board finds that they are of minimal, if any, probative value.

Finally, concerning the Goldsboro Clinic outpatient records, the Veteran's GAF scores entered by the physician who saw the Veteran for a maximum amount of 10 minutes each time varied from 35 to 45, and the examiner was addressing the "Treatment Plan," which appears to be a determination of the Veteran's medication.  The examiner himself has not written any clinical findings himself when observing the Veteran for these very short periods of time in the outpatient records. 

It is for these reasons the Board will accord no probative value to the Goldsboro records and November 2004 and May 2007 Goldsboro letters.  Thus, they do not establish a basis for a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to February 29, 2008, and a disability rating in excess of 30 percent thereafter.

Turning to the other evidence of record, the Board finds that a disability rating in excess of 10 percent for PTSD is not warranted prior to February 29, 2008.  The primary evidence of record for this determination consists of the December 2006 VA examination report.  While this report indicates that the Veteran experienced anxiety and some nightmares, this report documents that the Veteran was receiving no psychiatric treatment.  He was taking no psychotropic medications.  No panic attacks were reported.  The examiner indicated that there was no suspiciousness.  His memory was deemed adequate.  As such, the Veteran's symptoms appear to be mild and are approximated by the criteria listed for a 10 percent disability rating under the General Rating Formula for evaluating psychiatric disabilities.

The VA examiner assigned the Veteran a GAF score of 62.  That score contemplates indicates some mild symptomatology, which the Board finds is contemplated by the 10 percent evaluation for this period.

The Board further finds that the December 2006 VA examination is adequate for rating purposes, as the examiner reviewed all available records, interviewed the Veteran thoroughly, performed a thorough evaluation, and provided adequate reasoning for his opinions.

The Veteran has asserted that he left work due to his PTSD in July 2007, which falls within this time period.  However, a January 2009 letter from the Veteran's prior employer indicates that he left his position not only due to PTSD, but also due to prostate cancer.  Additionally, the Social Security Disability determination indicates that the Veteran was primarily disabled due to peripheral vascular disease, and only secondarily disabled due to a mood disorder.  As such, the evidence of record does not support the Veteran's assertion that he left his employment due only to PTSD.

The Board is aware that the symptoms listed under the 30 percent evaluation are examples of the types and degree of symptoms that would warrant a 30 percent evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 30 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436   (2002).  However, the criteria described under the 30 percent evaluation indicate a more serious disability than the Veteran demonstrated prior to February 29, 2008.

As of February 29, 2008, the Veteran's PTSD symptomatology more closely approximates the criteria for a 30 percent, but no higher, disability rating.  February 29, 2008 was the date on which the Veteran underwent psychiatric evaluation for Social Security.  This report documents the Veteran's depression, irritability, trouble sleeping, and occasional flashbacks.  Mild memory loss was demonstrated, as the Veteran could recall two out of five words after five minutes.  However, he was able to perform serial threes beginning at 20, and he was able to spell the word "world" in reverse correctly; as such, the Veteran was able to demonstrate a retention and performance of more than highly learned material.  He was able to interpret a proverb correctly, and thus did not demonstrate impaired abstract thinking.  The examiner affirmed that the Veteran should be capable of understanding slightly complex instructions and tasks.  As such, the Veteran's symptoms appear to have increased from mild to moderate and are best characterized by the criteria for the 30 percent disability rating.

This increase in symptomatology is supported by the June 2008 VA examination, in which the Veteran was able to demonstrate intact recent and remote episodic memory, abstract reasoning, and unimpaired judgment.  While the Veteran demonstrated anxiety, depression, nightmares, and sleep disturbance, his panic symptoms were described as merely intermittent.  As such, panic attacks more than once per week were not demonstrated.  Similarly, stereotyped speech was not demonstrated.  As such, the evidence suggests that a 30 percent disability rating, but no higher, is warranted from February 29, 2008.

The Board notes that the June 2008 VA examiner assigned a GAF score of 45, which ostensibly could represent more serious symptoms than those contemplated by the criteria for a 30 percent disability rating.  However, the listing of a GAF score is but one factor considered in assigning a disability rating.  In this case, the serious symptoms contemplated by a GAF score of 45 are not demonstrated in the rest of the June 2008 VA examination report.  The symptoms actually described and demonstrated in the June 2008 VA examination report approximate the criteria for a 30 percent, and no higher, disability evaluation.

The Board has also considered whether the disability at issue presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's PTSD.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board finds that there is no basis for further staged ratings of the Veteran's PTSD, pursuant to Fenderson, and that the claims for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to February 29, 2008, and a disability rating in excess of 30 percent thereafter, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


